USCA4 Appeal: 19-4769      Doc: 43         Filed: 12/21/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4769


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        EFRAIN AVILA-FLORES,

                            Defendant - Appellant.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:18-cr-00152-JAG-1)


        Submitted: August 30, 2022                                  Decided: December 21, 2022


        Before HARRIS and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, Alexandria,
        Virginia, Joseph S. Camden, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant. G. Zachary
        Terwilliger, United States Attorney, Aidan Grano-Mickelsen, Assistant United States
        Attorney, Matthew L. Cofer, Special Assistant United States Attorney, Alexandria,
        Virginia, Jessica D. Aber, United States Attorney, Heather Hart Mansfield, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4769       Doc: 43         Filed: 12/21/2022      Pg: 2 of 3



        PER CURIAM:

               Efrain Avila-Flores, a native and citizen of Guatemala, pled guilty to one count of

        illegal reentry after removal in violation of 8 U.S.C. § 1326(a), reserving his right to appeal

        the denial of his second motion to dismiss his indictment. We affirm.

               A collateral attack on a removal order in an illegal-reentry prosecution is allowed

        where “failures of due process in an immigration proceeding . . . would make it

        fundamentally unfair to rely on a removal order coming out of that proceeding.” United

        States v. Moreno-Tapia, 848 F.3d 162, 169 (4th Cir. 2017). To successfully attack an

        underlying removal order, a defendant must show the following: (1) he exhausted any

        administrative remedies that may have been available to challenge the order of removal;

        (2) he was effectively deprived of his right to judicial review of the removal order; and

        (3) the entry of the removal order was fundamentally unfair. 8 U.S.C. § 1326(d); see

        United States v. El Shami, 434 F.3d 659, 663 (4th Cir. 2005). An order is fundamentally

        unfair if the defendant shows that “(1) his due process rights were violated by defects in

        his underlying deportation proceeding, and (2) he suffered prejudice as a result of the

        defects.” El Shami, 434 F.3d at 664. In United States v. Fernandez Sanchez, No. 20-4061,

        2022 WL 3589494, at *5–6 (4th Cir. Aug. 23, 2022), we declined to decide whether we

        review a district court’s ruling on a § 1326(d) motion to dismiss de novo, consistent with

        El Shami, 434 F.3d at 633, or whether we instead review the district court’s legal

        conclusions de novo but its factual findings for clear error, consistent with United States v.

        Lopez-Collazo, 824 F.3d 453, 460 (4th Cir. 2016). Here, as in Fernandez Sanchez, the



                                                      2
USCA4 Appeal: 19-4769      Doc: 43         Filed: 12/21/2022     Pg: 3 of 3



        result is the same under either standard, so we again need not decide which standard

        applies. See 2022 WL 3589494, at *6.

               Avila disputes the district court’s finding that he failed to demonstrate that his

        underlying deportation proceeding was fundamentally unfair, asserting that the IJ

        improperly or inadequately advised him regarding the relief of voluntary departure, that he

        was not given a requested bond hearing, that the IJ did not advise him of his procedural

        rights, and that the IJ failed to properly maintain the record. However, Avila “had no due

        process right to be advised of discretionary relief.” United States v. Herrera-Pagoada, 14

        F.4th 311, 320 (4th Cir. 2021). Further, “due process requires, at a minimum, that an alien

        be given (1) notice of the charges against him, (2) a hearing before an executive or

        administrative tribunal, and (3) a fair opportunity to be heard.” Id. at 321 (internal

        quotation marks and alteration omitted). We conclude that none of these rights were

        compromised. Id. Finally, as the district court found, Avila failed to “link the actual

        prejudice he claims to have demonstrated to the specific due process violation[s] at issue”

        and demonstrate that “but for the [due process] errors complained of, there was a

        reasonable probability that he would not have been deported.” Fernandez Sanchez, 2022

        WL 3589494, at *5 (internal quotation marks and emphasis omitted).

               We accordingly affirm the district court’s judgment.       We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED



                                                    3